Citation Nr: 0809786	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-35 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The appellant had active duty from October 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In July 2006, a hearing was conducted before the Board at the 
RO in New York, New York; the undersigned Veterans Law Judge 
presided.  For good cause shown - the appellant's advanced 
age - the Board advanced this case on the docket at the 
hearing in July 2006 and again in March 2007.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

This case was remanded by the Board in April 2007 for the 
agency of original jurisdiction to consider the additional 
evidence submitted at the July 2006 hearing without a waiver 
of such consideration, as well as to ensure the appellant was 
provided proper notice pursuant to 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159 (2007); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The requested actions have been completed and the case is 
ready for final appellate consideration.  


FINDINGS OF FACT

1.  A Board decision in January 2004 found that new and 
material evidence had not been presented to reopen a claim 
for service connection for a back disorder; that decision is 
final.  

2.  Evidence added to the record since the January 2004 Board 
decision is either cumulative or redundant or, when 
considered by itself or with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim; it does not raise a reasonable 
possibility of substantiating the claim.  

CONCLUSION OF LAW

Evidence received since the final January 2004 Board 
decision, which denied the appellant's claim for service 
connection for a back disorder, is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A claim disallowed by the Board is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  It 
should be pointed out that, in determining whether evidence 
is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection for a back disorder has been denied 
several times, most recently by a decision of the Board in 
January 2004.  That decision found that new and material 
evidence had not been presented to reopen the appellant's 
claim.  

The evidence that was of record at the time of the January 
2004 Board decision included the available service medical 
records, the deck logs of the ship on which the appellant was 
stationed during service, private treatment records dated 
since 1973, as well as several lay statements.  The service 
records did not document any back injury, any back 
complaints, or any pertinent diagnosis or abnormal clinical 
findings, and the treatment records did not show any back 
disorder prior to 1973.  The lay statements did not provide 
evidence of a back disorder during service, nor were they 
competent medical evidence of a nexus between the appellant's 
current back disorder and service.  Further, the medical 
records did not contain any evidence, i.e., opinion by 
competent medical personnel, indicating that the appellant's 
current back condition was in any way related to service.  


The evidence added to the record since the January 2004 Board 
decision includes duplicate records that had been previously 
considered, such as a page from the ship's deck logs, copies 
of two lay statements, and a statement from a private 
physician dated in 1982.  In addition, the appellant 
submitted a statement dated in July 2006 from a physician and 
a statement dated in June 2005 from an acquaintance.  The 
author of the June 2005 statement indicated he had known the 
appellant for the previous 12 years.  The statement included 
a description of the incident during service in which the 
appellant has claimed he injured his back.  The author also 
noted his own observations of the appellant's painful gait.  
In addition, he attested to the appellant's good character.  

The duplicate records are not new.  Moreover, although the 
author of the new lay statement provided his description of 
the in-service incident, that description must have been 
based on information supplied by the appellant, since the 
author did not become acquainted with him until many years 
after his separation service.  He is, of course, competent to 
comment on his own observations of the appellant, but he is 
not competent to establish a medical nexus between the 
appellant's current symptoms and service.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (holding that lay 
testimony is competent to establish only symptoms of 
illness); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that persons without medical training are 
not competent to comment upon medical observations or to make 
medical diagnoses).  The July 2006 statement from a doctor 
contains information essentially similar to that provided in 
statements by the same doctor that had been previously 
considered and, hence, is not new.

At his Board hearing, the appellant again described the 
incident during service in which he claims he injured his 
back - as he did at a previous Board hearing in 2003 during 
his most recent appeal.  He also again recounted the 
treatment he previously testified he received for his back 
after service.  To the extent that the appellant's hearing 
testimony is duplicative of his previous testimony, is it 
also not new and does not provide any basis to reopen his 
claim.  

The Board finds, therefore, that the evidence received since 
the January 2004 Board decision is either duplicative, or 
provides no evidence tending to establish either missing 
factor - that the appellant had a chronic back disorder 
during service, or that his current back disorder is 
otherwise related to service; the additional evidence does 
not raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board concludes that new and 
material evidence has not been presented to reopen the 
appellant's claim for service connection for a back disorder.  

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a back 
disorder must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a January 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The required notice was provided before the adverse decision 
in March 2005.  However, in a subsequent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that, where 
the issue is whether new and material evidence has been 
presented to reopen a previously denied claim, the claimant 
must be notified as to the specific information and evidence 
needed to reopen the claim, based on the reason(s) for the 
prior denial.  Also, in a subsequent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that, as 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.   Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
was not initially sent that notice.  But the error in not 
providing the specific notice required by Kent and Dingess 
prior to the adverse decision was cured by the May 2007 
letter, prior to the December 2007 supplemental statement of 
the case, and so is harmless.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, including at a hearing.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity, including at a hearing, to participate 
effectively in the processing of his claim and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  Because the appellant has not submitted new 
and material evidence to reopen his claim, no further 
development action is necessary.  


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having not been presented, the 
claim for service connection for a back disorder is not 
reopened.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


